IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                           August 6, 2004 Session

   MIRA ANN (WALLER) MOSLEY v. CHARLES RAYMOND MOSLEY

                                  Chancery Court for Rutherford County
                                  No. 01-2731-DR Royce Taylor, Judge



                                       No. M2003-01686-COA-R3-CV



WILLIAM C. KOCH , JR., P.J., M.S., concurring


        I concur with the court’s opinion. However, I write separately to emphasize my
understanding of the legal import of the parties’ April 25, 1995 “Marital Dissolution Agreement.”1
The property that each of the parties received as a result of that agreement became their separate
property. Thus, by the time of the 2003 divorce proceeding, none of the property divided in
accordance with the 1995 agreement should have been included in the parties’ marital estate unless
the parties had treated it as marital property between 1995 and 2003. This record contains no
evidence that either Mr. Mosley or Ms. Mosley treated any of the property Mr. Mosley received
under the 1995 agreement as marital property. Accordingly, in 2003, the property Mr. Mosley
received under the 1995 agreement was his separate property.



                                                                 ____________________________________
                                                                 WILLIAM C. KOCH, JR., P.J., M.S.




       1
           Neither party has challenged the validity of this agreement.